Exhibit 99 TI reports financial results for 1Q11 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (April 18, 2011) – Texas Instruments Incorporated (TI) (NYSE: TXN) today announced first-quarter revenue of $3.39 billion, net income of $666 million and earnings per share of 55 cents. “2011 started strong, with customer demand in January and February tracking our expectations for a first quarter of above-seasonal growth,” said Rich Templeton, TI chairman, president and chief executive officer. “But the Japan earthquake that’s taken such a heartbreaking human toll in the country also disrupted local demand starting in mid-March and impaired operations at two of our factories there. This impact and substantially weaker demand for Wireless baseband chips resulted in revenue that was below the middle of our expected range. The lower revenue combined with expenses resulting from the earthquake affected earnings per share. New orders, however, were strong through the quarter, indicative of the underlying strength in our markets. “Recovery of our operations in Japan is progressing well. One of our factories will soon be resuming full production, and the other has restarted initial processing of wafers and is on schedule for full loadings in mid-July. Nonetheless, many of our Japanese customers remain in the early stages of reopening their own factories, and we and our customers face potential supply chain disruptions. We expect growth in the second quarter, though it will be pressured by the situation in Japan. Provided consumer and enterprise demand remain strong, we expect a good second half of the year.” 1Q11 financial summary Amounts are in millions of dollars, except per-share amounts. 1Q11 1Q10 vs. 1Q10 4Q10 vs. 4Q10 Revenue $ $ 6
